PER CURIAM:
This is an appeal from an order in which the court below dismissed the complaint on the ground that exclusive original jurisdiction was in the Arbitration Panels for Health Care. In light of our Supreme Court’s decision in Mattos v. Thompson, 491 Pa. 385, 421 A.2d 190 (1980), the order must be reversed, and the case remanded for trial. . Spruk v. United Laboratories of Cleveland, 290 Pa.Super.Ct. 74, 434 A.2d 136 (1981); Ehritz v. Cappriotti, 288 Pa.Super.Ct. 265, 431 A.2d 1040 (1981); Gallagher v. Caliguiri, 287 Pa.Super.Ct. 250, 429 A.2d 1195 (1981); Smith v. Barclay, 286 *315Pa.Super.Ct. 510, 429 A.2d 438 (1981); see Firich v. American Cystoscope Makers, Inc., 635 A.2d 259, 261 (3rd Cir. 1980).
Order reversed, complaint reinstated, and case remanded for trial.